Citation Nr: 1020615	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-27 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for right wrist 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from April 1982 to January 
1984 and from May 2004 to September 2005.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

A note in the claims file indicates that the Veteran failed 
to appear for his January 2009 Board hearing.


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss was not clinically 
demonstrated until years after service and the most probative 
medical evidence does not link current left ear hearing loss 
to any disease or injury in service.  

2.  There has been no demonstration of current right ear 
hearing loss disability for VA purposes by competent clinical 
evidence of record.

3.  Tinnitus was not shown in service or within a year of 
discharge from service, and the competent medical evidence 
fails to establish a nexus or link between tinnitus and the 
Veteran's active service.

4.  There has been no post-service demonstration of current 
right wrist disability by competent clinical evidence of 
record.



CONCLUSIONS OF LAW

1.  Left ear hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1131, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2009).

2.  Right ear hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309, 3.385 (2009).

3.  Tinnitus was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  Right wrist disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in December 2006 the Veteran was 
informed of the evidence and information necessary to 
substantiate the claims, the information required of the 
appellant to enable VA to obtain evidence in support of the 
claims, the assistance that VA would provide to obtain 
evidence and information in support of the claims, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  In the December 2006 letter, the 
Veteran received notice regarding the assignment of a 
disability rating and/or effective date in the event of an 
award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  VCAA notice was completed prior to the 
initial AOJ adjudication of the claims.  Pelegrini.

The Veteran's service treatment records are associated with 
the claims file, as are VA and private medical records.  In 
April 2007 and May 2007 the Veteran underwent VA examinations 
that addresses the medical matters presented by this appeal.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The April 2007 VA examiner elicited information 
concerning the Veteran's military service, and the noise 
exposure received therein.  The opinion considered the 
pertinent evidence of record, and included a specific 
reference to the Veteran's service treatment records, 
including his post-deployment examination from his second 
period of service.  Supporting rationale was provided for the 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   
In the same manner, the May 2007 VA examiner elicited 
information concerning the Veteran's military service and the 
claimed right wrist injury received therein; right wrist X-
rays are of record.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claims.

Service Connection

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for hearing loss (as an organic disease of 
the nervous system) may be presumed, subject to rebuttal, if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§ 3.307, 3.309.  As will be explained further below, the 
presumption is inapplicable in this case because the 
Veteran's left ear hearing loss was not diagnosed until years 
after separation from the military.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).


Hearing loss and tinnitus

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether a veteran has a service-connectable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss will be considered to be a "disability" 
when the threshold level in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2009).

The Veteran asserts that he has hearing loss and tinnitus as 
a result of exposure to noisy vehicles, explosions, and the 
use of headsets for communication (without hearing 
protection) during his active service in Afghanistan.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

In considering the Veteran's first period of service, the 
Veteran's March 1982 service entrance examination noted that 
the Veteran's ears were normal.  Audiometric findings were, 
in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
5
0
LEFT
15
5
5
5
0

The Veteran's October 1983 service separation (Chapter 9) 
examination noted that the Veteran's ears were normal.  
Audiometric findings were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
5
5
0
0
10

The remaining service treatment records from the Veteran's 
first period of service contain no complaints or treatment 
related to hearing loss or tinnitus.

The Veteran's December 2003 service enlistment examination 
noted that the Veteran's ears were normal.  Audiometric 
findings were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
15
LEFT
0
0
0
5
30

On a June 2005 and August 2005 service post-deployment health 
assessment the Veteran denied that he had ringing of the 
ears, although he did indicate (in August 2005) that he was 
often exposed to loud noises during his deployment.

As indicated above, the Board finds noteworthy that the 
Veteran entered his second period of military service with 
some degree of hearing loss in the left ear at the 4000 Hz 
level.  See  Hensley, 5 Vet. App. at 157.  The Veteran's 
hearing was still within normal limits at that time and, 
therefore, the presumption of soundness attaches. See 38 
C.F.R. § 3.385 (indicating the definition of hearing loss 
disability for VA purposes);  see also 38 U.S.C.A. § 1111 
(indicating the presumption of soundness attaches except for 
those disabilities noted on entrance into the military); 38 
C.F.R. § 3.304(b) (2009).

The Board further finds noteworthy that the Veteran's DD-214 
confirms the Veteran's military occupational specialty was 
infantryman.  Accordingly, the Board concedes the Veteran was 
exposed to military acoustic trauma, but his service 
treatment records are devoid of any findings consistent with 
in-service incurrence of chronic hearing loss or tinnitus.  
Again, the Veteran entered the military with some degree of 
diminished left ear hearing acuity, but the Veteran's service 
treatment records do not confirm incurrence of chronic 
bilateral hearing loss or tinnitus during his military 
service.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  

Again, the Board notes the Veteran's entrance examination is 
indicative of some decreased hearing acuity of the left ear 
at the 4000 Hz level and his separation examination indicates 
similar results.  In the absence of a showing of hearing loss 
disability pursuant to 38 C.F.R. § 3.385 within the 
presumptive time period, however, the Veteran must still 
establish the necessary elements to demonstrate a direct 
service connection.  As the Hensley court noted, "[i]f 
evidence should sufficiently demonstrate a medical 
relationship between the Veteran's in-service exposure to 
loud noise and his current disability, it would follow that 
the Veteran incurred an injury in service; the requirements 
of [38 U.S.C.] section 1110 would be satisfied."  Hensley, 5 
Vet. App. at 160 (internal quotations omitted).  

The crucial inquiry, then, is whether the Veteran currently 
has hearing loss and tinnitus related to his in-service noise 
exposure or any other remote incident in service. The Board 
concludes he does not. 

After service, the Veteran sought treatment at a VA 
outpatient treatment center in May 2006 for complaints of 
hearing loss.  At that time, the Board notes the Veteran did 
not complain of tinnitus.  The audiologist indicated the 
Veteran's right ear hearing was within normal limits through 
the 4000 Hz level and the Veteran's left ear hearing was 
within normal limits through the 3000 Hz level with mild 
hearing loss for the left ear starting at 4000 Hz.  The 
audiologist concluded the Veteran's minimal hearing loss did 
not warrant being fit with amplification.  The Board notes 
that this treatment record is within one year of the 
Veteran's separation of service, but does not support a 
finding of hearing loss, to include left ear hearing loss, 
within the definition of 38 C.F.R. § 3.385.  Actual auditory 
findings are not noted, but the audiologists report is 
consistent with the Veteran's separation examination from the 
military.  There is nothing within the VA outpatient 
treatment records to indicate the Veteran incurred left ear 
hearing loss within the definition of 38 C.F.R. § 3.385 at 
that time.  

It is also noteworthy that hearing loss disability is rated 
based on audiometry specified by regulation. Inasmuch as any 
private or VA audiometry test is not in accordance with the 
regulatory specifications, it may not serve as the basis for 
service connection or a rating assigned.  The same is true 
for any hearing aid evaluations conducted as part of VA 
outpatient treatment.  Those evaluations are not necessarily 
conducted in the same manner as an official VA Compensation 
and Pension examination (unless marked as sufficient for 
rating purposes).  Therefore, in this case, the May 2006 
auditory findings, even if they were of record, could not be 
used for VA disability compensation purposes.  For these 
reasons, the Board does not find the Veteran was diagnosed 
with sensorineural hearing loss of the left or right ear 
within one year of separation of service.  

Rather, the Veteran was afforded a VA audiological 
examination in April 2007 where the Veteran complained of 
tinnitus and bilateral hearing loss.  The examiner noted that 
the Veteran, while serving as an infantryman in Afghanistan, 
was exposed to vehicle noise, IED explosions, and noise from 
communications headsets, worn without hearing protection.  
The Veterab further indicated to the examiner that prior to 
service he had worked for 15 years as a truck mechanic, 
without hearing protection.  He first noticed constant 
bilateral tinnitus at night in Afghanistan, when he was 
trying to sleep.  The reported audiometric findings 
demonstrated, for the first time, left ear hearing loss 
disability for VA purposes at the 4000 Hz level only, but the 
reported audiometric findings did not demonstrate right ear 
hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  
Specifically, the Veteran's left ear hearing loss acuity at 
the 4000 Hz level was 40 decibels.  The diagnosis was a mild 
left ear sensorineural hearing loss at 4000 Hertz.  The 
examiner opined that the Veteran's left ear hearing loss was 
not due to noise exposure incurred during service because the 
Veteran already had some amount of decreased hearing acuity 
of the left ear at the 4000 Hertz level on entrance into the 
military and the current findings were consistent with the 
December 2003 entrance examination.  With regard to tinnitus, 
the examiner opined that the Veteran's tinnitus was not 
likely due to in-service noise exposure because the Veteran 
denied tinnitus during his June 2005 separation examination.

In contrast, the Veteran submitted a private audiological 
opinion in support of his claim dated January 2008.  Dr. 
Bowen, the private audiologist, diagnosed the Veteran with 
bilateral sensorineural hearing loss and tinnitus "very 
likely caused by his military noise exposure."  The Board 
does not find this opinion probative for the following 
reasons.  For one, even though Dr. Bowen diagnosis the 
Veteran with bilateral sensorineural hearing loss, it is 
clear from the audiogram that the Veteran had hearing acuity 
within normal limits as defined by the VA regulations in the 
right ear through 4000 Hertz and in the left ear through 3000 
Hertz.  Similar to the other medical evidence of record, the 
Veteran only demonstrated hearing loss in the left ear at 
4000 Hertz.  

Dr. Bowen, the private audiologist, also did not likely have 
an accurate picture of the Veteran's pertinent history.  
Although Dr. Bowen notes the Veteran's in-service noise 
exposure, she does not indicate the Veteran's non-service 
related occupational noise exposure, to include working 15 
years as a truck mechanic without hearing protection.  Dr. 
Bowen also does not note the Veteran's hearing acuity 
findings from his December 2003 entrance examination or 
reconcile the findings of the April 2007 VA examiner.  A 
medical opinion based on incomplete factual information is 
not probative.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993) (holding medical opinions based on incomplete or 
inaccurate factual premise are not probative).

In contrast, the April 2007 VA examiner based his opinion on 
a thorough review of the claims folder and a thorough 
examination of the Veteran, to include consideration of the 
Veteran's reported in-service noise exposure.  For these 
reasons, the Board finds the April 2007 VA examiner's opinion 
more probative.  See Gabrielson v. Brown, 7 Vet. App. 36,40 
(1994) (holding greater weight may be placed on one 
physician's opinion over another depending on factors such as 
the extent to which they reviewed prior clinical records and 
other evidence); see also Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (holding the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion). 

The Board has considered the Veteran's statements regarding 
the on-set of symptomatology of his hearing loss and 
tinnitus.  In accordance with the recent decision of the 
United States Court of Appeals for the Federal Circuit in 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Board 
concludes that, in general, lay evidence presented by a 
veteran concerning his continuity of symptoms after service 
is credible regardless of the lack of contemporaneous medical 
evidence unless proved otherwise.  The provisions concerning 
continuity of symptomatology do not relieve the requirement 
that there be some probative evidence of a nexus to service.  
For service connection to be established by continuity of 
symptomatology there must be medical evidence that relates a 
current condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  

In this case, service treatment records note the Veteran 
entered his second period of military service with some 
amount of diminished hearing acuity of the left ear at the 
4000 Hertz level.  Service treatment records do not, however, 
indicate any complaints, treatment or diagnoses of bilateral 
hearing loss or tinnitus during his military service.  
Indeed, the Veteran specifically denied that he had ringing 
of the years on his August 2005 post-deployment examination.  
Currently, the Veteran has never been found to have right ear 
hearing loss.  His left ear currently has reached the level 
of mild hearing loss at the 4000 Hertz level as defined in 
the regulations and medical records also reflect a current 
diagnosis of tinnitus. 

For reasons explained above, the Board finds the most 
probative medical evidence does not link the Veteran's 
current diagnoses of mild left ear hearing loss and tinnitus 
to his military service even in light of the Veteran's 
reported in-service noise exposure and symptomatology.  To 
the extent the Veteran himself is indicating his hearing loss 
and tinnitus are due to his military service, he is a lay-man 
and does not have the requisite medical knowledge or training 
to render an opinion as to the cause or etiology of any 
current diagnosis.  See Rucker, 10 Vet. App. at 74.

As reflected by the discussion above, the preponderance of 
the evidence is against the Veteran's claims.  As such, the 
benefit-of-the-doubt rule does not apply, and the claims for 
service connection for bilateral hearing loss and tinnitus 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Right wrist

A July 1, 2005 service treatment record noted that the 
Veteran was treated for a right wrist injury after his right 
wrist had been pulled downward.  The pain was located at the 
top of the wrist.  Examination was negative for swelling or 
bruising, but the Veteran had limited range of right wrist 
motion, with pain.  The assessment was right wrist sprain, 
and the Veteran was outfitted with a wrist sprint.  A July 2, 
2005 service treatment record noted that X-rays were 
negative.  The Veteran complained of painful joints on the 
August 2005 post deployment assessment, but no diagnosis was 
noted at that time.

The Veteran claims he currently has a right wrist disability 
due to this in-service injury.

Although the Veteran's service treatment records confirm an 
in-service right wrist injury, the records do not confirm in-
service incurrence of a right wrist diagnosed disability 
during his military service.  The pertinent inquiry, then, is 
whether the Veteran currently has a right wrist disability 
related to the in-service injury.  The Board concludes he 
does not.

After service, VA outpatient treatment records are silent as 
to any complaints, treatment or diagnosis of a right wrist 
disability.  The Veteran was afforded a VA examination in May 
2007 where the Veteran complained of occasional right wrist 
pain.  Range of motion testing revealed some right wrist 
pain, and X-rays revealed no fracture, dislocation, or 
degenerative spurring.  The examiner noted that there was 
"insufficient clinical evidence at present to warrant a 
diagnosis of any acute or chronic right wrist disorder or 
residuals thereof."

The Board observes that chronic right wrist disability was 
not demonstrated in service, and post-service right wrist 
disability has also not been demonstrated.  Pain alone, 
without a diagnosed or identifiable underlying malady or 
condition does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999).  Service connection 
requires first and foremost medical evidence of a current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  
Without such evidence, service connection for right wrist 
disability is not warranted.  In other words, in the absence 
of proof of a present disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Again, the Board notes that the Veteran is competent to 
provide testimony concerning factual matters of which he has 
first hand knowledge (i.e., experiencing or observing noise 
exposure, hearing loss, and right wrist problems during or 
after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, 
under certain circumstances, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the Veteran simply does not have the necessary medical 
training and/or expertise, however, he is not competent to 
diagnose disabilities or opine as to whether he has 
disabilities as a result of his military service.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

With regard to tinnitus, the Board notes that tinnitus has 
been specifically found to be a disorder with symptoms that 
can be identified through lay observation alone.  Charles v. 
Principi, 16 Vet. App. 370 (2002).  The Board finds, however, 
that the Veteran's statements as to continuity of 
symptomatology of his tinnitus since service are less than 
credible.  Cf. Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(noting that contemporaneous evidence has greater probative 
value than history as reported by the veteran).  In this 
regard, the Board again notes that the Veteran specifically 
denied that he had ringing in the ears in June 2005 and 
August 2005.

The Veteran's personnel records reflect that he is in receipt 
of the Combat Infantryman's Badge (CIB).  The provisions of 
38 U.S.C.A. § 1154(b) do not obviate the requirement that a 
veteran must submit medical evidence of a causal relationship 
between a current disability and service.  Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996).  That is, even though the 
Veteran has combat status, the Veteran must provide 
satisfactory evidence of a relationship between his service 
and the disabilities on appeal.  He has not done so in this 
case.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for right wrist disability is denied.




____________________________________________
SHEREEN M. MARCUS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


